Citation Nr: 0902823	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability due to 
inservice aggravation of a congenital leg length inequality 
and resulting pelvis tilt.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the above claim.

In May 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In December 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be granted service 
connection for disability due to inservice aggravation of 
congenital leg length inequality and resulting pelvis tilt.  
The report of a November 1974 enlistment examination noted 
"pelvic tilt, left leg shorter than [right]."

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease or is aggravated by service.  

In May 2007, the Board remanded this matter for a VA 
examination in order to obtain an opinion on whether the 
veteran's preexisting disability was aggravated by service.  
The veteran was scheduled for a VA examination in May 2008, 
but failed to report.  Individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examinations.  See 38 C.F.R. § 3.326(a).  
However, it appears that the veteran did not receive notice 
for this examination.  The record shows a letter notifying 
the veteran of the May 2008 examination, but there is no date 
stamp showing that it was mailed to the veteran.  During the 
December 2008 hearing, the veteran stated that he never 
received any notice of a VA examination and requested that 
another examination be scheduled with proper notice given.  
The Board finds the veteran credible and, as such, the 
veteran should be scheduled for a VA examination and the RO 
should ensure that a notice letter is sent to the veteran.  

In addition, the veteran stated during the December 2008 
hearing that he had a pending claim with the state regarding 
his claimed disability.  These records should be obtained on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of 
any state decision denying or granting 
benefits to the veteran.  Request from the 
State of North Carolina copies of all the 
documents or evidentiary material that was 
used in considering the veteran's claim for 
benefits.

2.  After completion of the foregoing,, 
schedule the veteran for a VA examination to 
obtain an opinion as to the current nature 
and likely etiology of the claimed disability 
due to inservice aggravation of a congenital 
leg length inequality and resulting pelvis 
tilt.  Ensure that an examination notice 
letter is sent to the veteran, and this 
should be documented in the claims folder.  
The claims folder should be made available to 
prior to completion of the examination 
report.  Any indicated studies should be 
performed.

Based on the examination and review of 
the record, the examiner should answer 
the following questions: 

Does the veteran have a current 
disability due to in-service aggravation 
of congenital leg length inequality and 
resulting pelvis tilt?  

If, the answer is yes, does the evidence 
of record clearly and unmistakably show 
that any aggravation is due to the 
natural progress of the disability?  

A rationale for all opinions expressed 
should be provided.  

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




